                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

STEPHANIE E.,                                          )
                                                       )
                       PLAINTIFF,                      )
                                                       )
vs.                                                    )       CASE NO. 18-CV-492-FHM
                                                       )
Andrew M. Saul,1 Commissioner of                       )
Social Security,                                       )
                                                       )
                               Defendant.              )

                                     OPINION AND ORDER

         Plaintiff, Stephanie E., seeks judicial review of a decision of the Commissioner of the

Social Security Administration denying disability benefits.2 In accordance with 28 U.S.C.

§ 636(c)(1) & (3), the parties have consented to proceed before a United States Magistrate

Judge.

                                       Standard of Review

         The role of the court in reviewing the decision of the Commissioner under 42 U.S.C.

§ 405(g) is limited to a determination of whether the decision is supported by substantial

evidence and whether the decision contains a sufficient basis to determine that the

Commissioner has applied the correct legal standards. See Briggs ex rel. Briggs v.

Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001); Winfrey v. Chater, 92 F.3d 1017 (10th


         1
           Effective June 17, 2019, Andrew M. Saul is the Commissioner of the Social Security
Administration. Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner Saul should be
substituted as the defendant in this action. No further action need be taken to continue this suit by
reason of the last sentence of the Social Security Act, 42 U.S.C. § 405(g).
        2
          Plaintiff Stephanie E.’s application was denied initially and upon reconsideration. A hearing
before an Administrative Law Judge (ALJ) Lantz McClain was held January 13, 2017. A supplemental
hearing was held on July 10, 2017. By decision dated October 4, 2017, the ALJ entered the findings
which are the subject of this appeal. The Appeals Council denied Plaintiff’s request for review on July
28, 2018. The decision of the Appeals Council represents the Commissioner's final decision for
purposes of further appeal. 20 C.F.R. §§ 404.981, 416.1481.
Cir. 1996); Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th

Cir. 1994). Substantial evidence is more than a scintilla, less than a preponderance, and

is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed.2d

842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The

court may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Casias v. Secretary of Health & Human Servs., 993 F.2d 799, 800 (10th

Cir. 1991). Even if the court would have reached a different conclusion, if supported by

substantial evidence, the Commissioner’s decision stands. Hamilton v. Secretary of Health

& Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                          Background

      Plaintiff was 40 years old on the alleged date of onset of disability and 43 on the date

of the denial decision. Plaintiff has a Bachelor’s Degree in Psychology, [R. 41], and her

past work experience includes a veterans’ service representative. [R. 55]. Plaintiff claims

to have become disabled as of September 24, 20143 due to vestibular migraines,

Hashimoto’s disease, degenerative disc disease, and bulging discs in lower back. [R. 43].

                                      The ALJ’s Decision

      The ALJ found that Plaintiff has severe impairments relating to Hashimoto’s

thyroiditis, fibromyalgia, sleep apnea, and obesity.          Non-severe impairments include

asthma, status post surgery for thoracic outlet syndrome, and history of migraine

headaches. [R. 17]. The ALJ determined that Plaintiff has the residual functional capacity



      3
          Plaintiff amended her onset date from April 9, 2014 to September 24, 2014. [R. 39].

                                                 2
to perform sedentary exertional work as she is able to lift and/or carry ten pounds

occasionally and up to ten pounds frequently. Plaintiff is able to stand and/or walk at least

two hours in an eight-hour workday and sit at least six hours in an eight-hour workday.

Plaintiff should avoid hazards such as heights, open machinery, ladders, or scaffolds.

Plaintiff should not drive as part of work. Plaintiff is able to perform work requiring

occasional balancing, stooping and kneeling, however, should avoid work above the

shoulder. [R. 19]. The ALJ determined at step four that Plaintiff could perform her past

relevant work as a veterans’ service representative. Further, based on the testimony of the

vocational expert, the ALJ determined at step five that there are a significant number of

jobs in the national economy that Plaintiff could perform. [R. 26-27]. The case was thus

decided at step four of the five-step evaluative sequence for determining whether a

claimant is disabled with an alternative step five finding. See Williams v. Bowen, 844 F.2d

748, 750-52 (10th Cir. 1988) (discussing five steps in detail).

                                   Plaintiff’s Allegations

       Plaintiff asserts that the ALJ: 1) failed to properly consider Plaintiff’s allegations; 2)

finding that Plaintiff’s migraines did not equal Listing 11.02 is not supported by substantial

evidence; 3) failed to properly consider the medical opinions; and 4) RFC assessment is

not supported by substantial evidence. [Dkt. 13, p. 4].

                                           Analysis

                                   Plaintiff’s Allegations

       Plaintiff argues that the ALJ did not properly consider her subjective complaints and

symptoms concerning migraine headaches. [Dkt. 13, p. 4-8]. Plaintiff contends that when



                                               3
evaluating the impact of her allegations, the ALJ only considered the objective evidence.

[Dkt. 13, p. 5]. The ALJ must also consider other evidence including activities of daily

living, location of pain, aggravating factors, medication, and treatment. See 20 C.F.R. §

404.1529(c)(3). [Dkt. 13, p. 6]. The ALJ did not discuss any of the emergency room visits

made because of headaches, [R. 470, 474, 478, 482, 487, 491], the various medications

used to treat Plaintiff’s migraines, or her frequent and consistent complaints of migraines.

Further, Plaintiff’s activities were not inconsistent with her allegations. [Dkt. 13, p. 6].

       Although the Social Security Administration has eliminated the use of the term

“credibility” from the agency’s sub-regulatory policy, the agency continues to evaluate a

disability claimant’s symptoms using a two-step process: First, we must consider whether

there is an underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce an individual’s symptoms, such as pain. Second, once

an underlying physical or mental impairment(s) that could reasonably be expected to

produce an individual’s symptoms is established, we evaluate the intensity and persistence

of those symptoms to determine the extent to which the symptoms limit an individual’s

ability to perform work-related activities . . . . Soc. Sec. Ruling (SSR) 16-3p; Titles II & XVI:

Evaluation of Symptoms in Disability Claims, 2016 WL 1119029 at 2 (Mar. 16, 2016)

(superseding SSR 96-7p; Policy Interpretation Ruling Titles II and XVI: Evaluation of

Symptoms in Disability Claims: Assessing the Credibility of an Individual’s Statements,

1996 WL 374186 (July 2, 1996)). The two-step process substantially restates the prior

two-step process set forth in SSR 96-7, which was characterized by the Tenth Circuit as

a three-step process set forth in Luna v. Bowen, 834 F.2d 161, 163-64 (10th Cir. 1987), the

seminal case regarding credibility followed in the Tenth Circuit. See, e.g., Keyes-Zachary

                                               4
v. Astrue, 695 F.3d 1156, 1166–67 (10th Cir. 2012).

       At step one of the process, “[a]n individual’s symptoms, . . . will not be found to affect

the ability to perform work-related activities for an adult . . . unless medical signs or

laboratory findings show a medically determinable impairment is present.” Id. at 3. At step

two, the ALJ may consider, among other things, a number of factors in assessing a

claimant’s credibility, including the levels of medication and their effectiveness, the

extensiveness of the attempts . . . to obtain relief, the frequency of medical contacts, the

nature of daily activities, subjective measures of credibility that are peculiarly within the

judgment of the ALJ, . . . and the consistency or compatibility of nonmedical testimony with

objective medical evidence. Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (internal

quotation marks and citations omitted); see 20 C.F.R. §§ 404.1529(c)(3) and 416.929(c)(3).

The court is not to disturb an ALJ’s credibility findings if they are supported by substantial

evidence because “[c]redibility determinations are peculiarly the province of the finder of

fact.” Cowan v. Astrue, 552 F.3d 1182, 1190 (10th Cir. 2008) (quoting Kepler, 68 F.3d at

391). However, credibility findings “should be closely and affirmatively linked to substantial

evidence and not just a conclusion in the guise of findings.” Id. (citations omitted).

       At step two, the ALJ found Plaintiff’s migraine headaches were non-severe as she

could not be regarded as a reliable historian. [R. 18]. The ALJ found Plaintiff’s statements

concerning the intensity, persistence, and limiting effects of her symptoms not entirely

consistent with the medical evidence. [R. 20]. Addressing the contradiction between the

medical evidence and Plaintiff’s claims the ALJ stated:

              “This case rests largely upon the claimant’s subjective
              complaints rather than any objectively verifiable conditions.
              Under these circumstances, the reliability of claimant’s self-

                                               5
               reports become crucial. Unfortunately, it cannot be concluded
               that her reports are reliable. Several times, the claimant
               reported symptoms that are verifiable by objective tests and
               the objective tests then ruled out any cause which would lead
               to such symptoms. On May 20, 2014, she stated that for the
               last five months she had had numbness in her arms and legs.
               She was using a cane for walking. However, her neurological
               examination was within normal limits (Exhibit 1F page 10). Dr.
               Goldman suspected possible multiple sclerosis and sent her for
               an MRI. This ruled out multiple sclerosis. In addition, cervical
               and lumbar MRI showed only minor problems. She reported
               an EMG by another doctor was also normal (Exhibit 1F pages
               10-18). Dr. Goldman thought the only chance of some relief
               would be weight loss (Exhibit 1F page 19). Later, she
               complained to Dr. Husain of back pain and numbness, and
               tingling on all extremities. However, an EMG completed July
               15, 2015 was a normal study (Exhibit 7F page 2). She cannot,
               therefore, be regarded as a reliable history.”

[R. 25].

       The ALJ thoroughly discussed the medical record including Plaintiff’s numerous

complaints of headaches and prescribed medications4.                  In October 2016 Plaintiff

complained of no energy; being sleepy all the time; poor sleep; gaining weight; losing hair;

and brittle nails. However, Plaintiff’s physical examination was normal. The ALJ also noted

Plaintiff’s largely normal physical examinations; neurological examinations were within

normal limits; reflexes were symmetrical and equal; no pathological reflexes; and Romberg

test was negative. An EMG performed on July 15, 2015 and the EEG performed in

January 2017 were normal. Plaintiff’s mood, memory, affect, and judgment were normal;

and lab results were unremarkable. [R. 21-26]. In August 2016 Plaintiff reported that she

had dizziness and only got up to prepare food or go to the restroom. Again Plaintiff’s


       4
          The ALJ did not name each medication prescribed to Plaintiff, however, he did note that she
was taking “numerous” medications. [R. 21]. In summarizing Dr. Devere’s testimony the ALJ
specifically noted that Plaintiff was receiving “multiple narcotics.” [R. 24].

                                                 6
physical examination was normal. Plaintiff was also walking with a cane despite her

neurologist advising her not to use one. [R. 22, 527].

        Plaintiff also argues that the ALJ erred by indicating her “thyroid tests were okay.”

However, that was the finding of Sailatha P. Thomas, M.D., on October 17, 2016. [R. 22,

624]. Although the ALJ did not discuss the emergency room records or specifically name

the various medications prescribed to Plaintiff, he was not required to do so. The record

must demonstrate that the ALJ considered all of the evidence, but an ALJ is not required

to discuss every piece of evidence. Rather, in addition to discussing the evidence

supporting his decision, the ALJ must also discuss the uncontroverted evidence he

chooses not to rely upon, as well as significantly probative evidence he rejects. Mays v.

Colvin, 739 F.3d 569, 576 (10th Cir. 2014). The ALJ complied with this requirement.

        The court finds that the ALJ performed an adequate credibility analysis. The ALJ

cited numerous grounds, tied to the evidence, for the credibility finding, including Plaintiff’s

inconsistent statements with the medical evidence. [R. 20-25]. The ALJ thus properly

linked his credibility finding to the record and the court finds no reason to deviate from the

general rule to accord deference to the ALJ’s credibility determination.

                                             Listing 11.02

        Plaintiff argues that the ALJ erred by failing to find Plaintiff’s migraines equaled

Listing 11.02.5 See 20 C.F.R. pt. 404, subpt. P, app.1, § 11.02(B)(2018). In order to meet


        5
          Plaintiff’s counsel also argued that Plaintiff’s condition equaled Listing 11.03. [Dkt. 13, p. 9;
R. 40]. Listing 11.03 was no longer the operative section at the time of the ALJ’s decision. After the ALJ’s
decision the Social Security Administration combined Listing 11.03, non-convulsive epilepsy, and Listing
11.02, conclusive epilepsy, into 11.02 removing 11.03. See Revised Medical Criteria for Evaluating
Neurological Disorders, 81 FR 43048–01, 2016 WL 3551949, at *43056 (July 1, 2016).


                                                     7
Listing 11.02B (Dyscognitive Seizures) the occurrence must happen at least once a week

for at least three consecutive months despite adherence to prescribed treatment. It is

Plaintiff’s contention that her headache diaries show that her episodes of migraines equals

the requirement needed for Listing 11.02B. [Dkt. 13, p. 9; 310-327].

       In November 2016, treating physician, Shasi Hussain, M.D., noted that Plaintiff

alleged three to four migraines per month. Testing, however, demonstrated a caloric

reduced vestibular response of three percent in the left ear – which was within normal

limits. From four irrigations, left beating nystagmus was eight percent stronger than the

right beating nystagmus. This value for directional preponderance was within normal limits.

The saccade occular motor tests showed prolonged latencies which was a central ocular

motor finding. The test showed no gaze, spontaneous, or positional nystagmus. The Dix-

Hallpike and positional tests for benign paroxysmal positional vertigo was negative

bilaterally. Bithermal caloric irrigations produced robust and symmetrical nystagmus.

Plaintiff had an abnormal VNG due to prolonged latencies for saccadic testing. Possible

central ocular motor finding could not be ruled out. Physical examination showed no

abnormality and she was assessed with vestibular migraines. [R. 22-23]. In January 2017,

Plaintiff’s EEG was normal. [R. 1068]. The visual examination of February 2017 revealed

a mostly normal exam with unspecified subjective visual disturbances. [R. 1079].

       Plaintiff was treated by neurologist, Yoon-Hee Cha, M.D., on May 19, 2017 for

complaints of headaches. After examination, Dr. Cha thought it was possible Plaintiff could

have thoracic outlet syndrome. On June 8, 2017 Plaintiff reported approximately ten

headaches since May 2017. Plaintiff attended physical therapy but claimed her symptoms

worsened for several days after. Dr. Cha did not perform an examination, however, Plaintiff

                                            8
was scheduled for a chest CT with contrast on June 12, 2017. [R. 23].

       Medical expert, Ronald Devere, M.D., testified that there was a possibility of

migraines, but the frequency was unclear. Dr. Devere indicated a better history and

description of the headaches was needed. A spinal fluid evaluation might be required to

eliminate all causes of the headaches. Plaintiff also needed to be treated by a neurologist6

or headache specialist as she was just receiving narcotic medications which was not the

standard of treatment for that length of time. Dr. Devere also indicated that Plaintiff’s

migraine diary did not provide assistance because it was subjective complaints. [R. 23-24,

66-71].

       The ALJ specifically indicated that this case rests largely upon Plaintiff’s subjective

complaints rather than any objectively verifiable conditions. Had the ALJ found Plaintiff to

be credible, the headache diaries would support her claim that the episodes of migraines

equals the requirement needed for Listing 11.02B. [R. 310-327]. The ALJ, however,

concluded that Plaintiff’s reports were not reliable. [R. 25]. The court finds that the ALJ

provided a specific rationale for finding Plaintiff’s impairments did not meet Listing 11.02B

and substantial evidence supports the ALJ's determination.




                                    Medical Source Opinions

       Plaintiff argues that the ALJ failed to properly consider the opinions of treating

physicians, Zane DeLaughter, D.O., and neurologist, Yoon-Hee Cha, M.D.                        Plaintiff



       6
           The court is cognizant that Plaintiff received treatment from neurologist, Dr. Yoon-Hee Cha.

                                                   9
contends the ALJ failed to give a legitimate reason for not giving Drs. DeLaughter and

Cha’s opinions deference to which they are entitled. [Dkt. 13, p. 10-12]. A treating

physician's opinion is accorded controlling weight if it is well-supported by medically

acceptable clinical or laboratory diagnostic techniques and is not inconsistent with other

substantial evidence in the record. However, if the opinion is deficient in either of these

respects, it is not given controlling weight. When an ALJ decides to disregard a medical

report by a claimant's physician, he must set forth specific, legitimate reasons for his

decision. An ALJ "may reject a treating physician's opinion outright only on the basis of

contradictory medical evidence and not due to his or her own credibility judgments,

speculation or lay opinion." Watkins v. Barnhart, 350 F.3d, 1297, 2003 WL 22855009 (10th

Cir. 2003). If the ALJ decides that a treating source's opinion is not entitled to controlling

weight, he must determine the weight it should be given after considering: (1) the length

of the treatment relationship and the frequency of examination; (2) the nature and extent

of the treatment relationship, including the treatment provided and the kind of examination

or testing performed; (3) the degree to which the treating source's opinion is supported by

objective evidence; (4) whether the opinion is consistent with the record as a whole; (5)

whether or not the treating source is a specialist in the area upon which an opinion is given;

and (6) other factors brought to the ALJ's attention which tend to support or contradict the

opinion. See 20 C.F.R. § 404.1527(d)(2)-(6).

       Plaintiff treated with Dr. DeLaughter from May 2, 2013 through September 10, 2015.

The ALJ noted the records reflected Plaintiff complained of headaches numerous times

despite taking numerous medications. Physical examinations revealed few objective

abnormalities. [R. 21, 382-468, 498-515, 649-680]. Dr. DeLaughter completed a Medical

                                             10
Source Opinion Reference Headache Disorder on April 21, 2015 opining that Plaintiff

suffers from headaches three times per week which last greater than four hours. Dr.

DeLaughter noted Plaintiff’s headaches were debilitating and caused symptoms of nausea,

vomiting, blurred vision, vertigo, phantom odors, and sensitivity to light and noise. Further,

no anatomical reason for the headaches had been found. [R. 514].

       Plaintiff sought treatment with neurologist Dr. Cha in May 2017. Plaintiff reported

she suffered from headaches beginning in 2010. Plaintiff indicated her headaches can

worsen and become migraine headaches associated with visual aura; light, sound, and

smell sensitivity; nausea and vomiting; and episodes of vertigo lasting a couple of minutes

to hours. Dr. Cha performed a physical examination and noted that Plaintiff’s neck was full

and tender, skull base tenderness, tenderness in her shoulders, and paresthesias in her

hands when shoulders were extended. Dr. Cha noted Plaintiff’s November 2016 VNG

showed normal caloric responses but prolonged saccadic latencies. The remainder of his

physical examination was normal. Dr. Cha opined Plaintiff suffered from possible thoracic

outlet syndrome. Medication was prescribed. [R. 1060-1067].

       Plaintiff returned to Dr. Cha in June 2017 reporting she had approximately ten

headaches since the last visit. No examination was performed. A chest CT with contrast

was scheduled for June 12, 2017. On June 21, 2017, Dr. Cha completed a Medical Source

Opinion Migraine Headache Disorder indicating that Plaintiff had daily migraine headaches

that were all day in duration despite prescribed treatment. Dr. Cha opined that the

anatomical reason for the migraine headaches was venous congestion under evaluation

and that Plaintiff was seeing a vascular surgeon for intervention. [R. 1081].

       The ALJ did not give controlling weight to Drs. DeLaughter or Cha because both

                                             11
opinions were clearly based on Plaintiff’s self-report rather than objective signs or testing.

Further, the ALJ stated Plaintiff had made contradictory statements about her alleged

symptoms for which no objective cause could be found. What Plaintiff reported to the

doctors cannot be regarded as reliable. Thus, their opinions are not based upon reliable

information. [R. 25].

       The responsibility for determining the weight of the evidence rests with the ALJ. The

record supports the ALJ’s findings that the evidence was inconsistent with Drs. DeLaughter

and Cha's opinions about Plaintiff’s limitations. Plaintiff is essentially dissatisfied with the

weight given the evidence by the ALJ and is asking the court to reweigh the evidence. This

it cannot do. "[W]e will not reweigh the evidence or substitute our judgment for the

Commissioner's." Cowan v. Astrue, 552 F.3d 1182, 1185 (10th Cir. 2008) (quotation

omitted). The evidence relied upon by the ALJ is evidence a reasonable mind could accept

as adequate to support a conclusion, and the evidence relied upon by the ALJ is not

overwhelmed by other record evidence. The court finds no error in the ALJ’s treatment of

Drs. DeLaughter and Cha’s opinions.

                                     RFC Assessment

       Plaintiff argues that the ALJ’s finding that her migraine headaches were not severe

is not supported by substantial evidence. At Step 2 of the evaluative sequence, the ALJ

must determine whether Plaintiff suffers from severe impairments. That is all that is

required of the ALJ at Step 2. Oldham v. Astrue, 509 F.3d 1254, 1256 (10th Cir. 2007).

Once an ALJ finds that a claimant has at least one severe impairment, a failure to

designate others as “severe” at Step 2 does not constitute reversible error because, under

the regulations, the agency at later steps “consider[s] the combined effect of all of [the

                                              12
claimant’s] impairments without regard to whether any such impairment, if considered

separately, would be of sufficient severity.” 20 C.F.R. §§ 404.1521, 416.921; see also 20

C.F.R. §§ 404.1525(e), 416.945(e); Mariaz v. Sec’y of Health & Human Servs., 857 F.2d

240, 244 (6th Cir. 1987), Brescia v. Astrue, 287 Fed. Appx. 616, 629 (10th Cir. 2008). The

ALJ’s decision demonstrates he considered all of Plaintiff’s alleged impairments. Thus, the

court finds no error in the ALJ’s findings at Step 2.

       Plaintiff also argues that the ALJ’S RFC assessment does not allow for Plaintiff to

consistently miss work. [Dkt. 13, p. 13-14]. In making the RFC assessment, an ALJ

considers how an impairment, and any related symptoms, may cause physical and mental

limitations that affect what a claimant can do in a work setting. 20 C.F.R. § 404.1545(a)(1).

The RFC represents "the most [a claimant] can still do despite [her] limitations." Id.

Plaintiff’'s Step 4 argument regarding her headaches also fails. While an ALJ must consider

the limiting effects of non-severe impairments in determining the claimant's RFC, 20 C.F.R.

§ 404.1545(e), it is clear the ALJ considered Plaintiff’s headaches noting that because she

could not be regarded as a reliable historian, it could be concluded that she does not suffer

from migraine headaches to the extent alleged. The ALJ discussed Plaintiff’s treatment for

migraine headaches and concluded the record contains no objective clinical signs or

medical findings that would result in any significant limitation that would prevent Plaintiff

from working. Accordingly, the court finds that the ALJ did not err in assessing Plaintiff's

RFC.

                                      CONCLUSION

       The court finds that the ALJ evaluated the record in accordance with the legal


                                             13
standards established by the Commissioner and the courts. The court further finds there

is substantial evidence in the record to support the ALJ’s decision. Accordingly, the

decision of the Commissioner finding Plaintiff not disabled is AFFIRMED.

      SO ORDERED this 18th day of September, 2019.




                                          14
